EXHIBIT NEWS RELEASE For Immediate Release Contact:Pat Lawlor (925) 328-4656 Vice President, Finance/Chief Financial Officer Giga-tronics Announces Webcast of its First Quarter Earnings Conference Call on July 31, SAN RAMON, Calif. (BUSINESS WIRE) – July 17, 2008 Giga-tronics Inc. (Nasdaq:GIGA) will release results for the first quarter of fiscal year 2009 on Thursday, July 31, 2008, after the close of trading on the Nasdaq Stock Market. Also on Thursday, July 31, 2008, Giga-tronics will host a conference call at 4:30 p.m.
